Citation Nr: 0611688	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  04-16 501	)	DATE
	)
	)


THE ISSUE

Whether a Board of Veterans' Appeals decision dated October 
27, 1976, which denied entitlement to service connection for 
osteoarthritis of the left shoulder joint, involved clear and 
unmistakable error.



REPRESENTATION

Moving party represented by:  Jacques P. DePlois, Attorney at 
Law



ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The  moving party served on active duty in the United States 
Marine Corps from January 1943 to November 1945, with combat 
service in the Pacific Theater of operations during World War 
II. 

In April 2004, the moving party made a motion in writing 
under the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400, for review of a final decision by the Board of 
Veterans' Appeals in October 1976 to determine whether clear 
and unmistakable error exists in that decision.  In a 
decision dated August 4, 2004, 
the Board denied the moving party's motion on the basis that 
the Board's October 1976 decision did not involve clear and 
unmistakable error.  The moving party appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the moving party, vacated the Board's 
August 4, 2004, decision and remanded the matter for further 
proceedings.  The joint motion for remand by the parties 
before the Court stated that the reasons and bases of the 
Board's August 4, 2004, decision for denying the moving 
party's motion were not adequate. 


FINDINGS OF FACT

On the evidence of record which was before the Board in 
October 1976, there was both positive and negative probative 
evidence on the medical question of whether osteoarthritis of 
the moving party's left shoulder joint diagnosed in 1975 was 
etiologically related to residuals of the gunshot wound to 
the muscles of Muscle Group III, intrinsic muscles of the 
shoulder girdle, of the left upper extremity which he 
sustained in 1945 during active military service, and 
reasonable minds could have differed on the legal issue of 
whether the moving party was entitled to a grant of service 
connection for osteoarthritis of the left shoulder joint. 




CONCLUSION OF LAW

The October 27, 1976, decision of the Board did not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and to assist 
claimants.  However, these VA duties do not apply in the case 
of a motion to review a Board decision to determine whether 
it involved clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).

Under 38 U.S.C.A. § 7111 (West 2002) and an implementing 
regulation, 
38 C.F.R. § 20.1400, the Board has been granted the authority 
to revise a prior decision of the Board on the grounds of 
clear and unmistakable error (CUE).  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes CUE, the prior decision shall be reversed or 
revised.  A request for revision of a Board decision based on 
CUE may be instituted by the Board on its own motion or upon 
request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.  In this case, the moving party, who is a veteran 
of active service in World War II, made the motion. 

In the implementing regulation, 38 C.F.R. § 20.1403(a), CUE 
is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations which are not CUE include evaluation 
of evidence, that is, a disagreement as to how the facts were 
weighed or evaluated, and VA's failure to fulfill a duty to 
assist the claimant.  See 38 C.F.R. § 20.1403(d) (2005).  

In a case prior to promulgation of this regulation, the Court 
had held that the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

For the reasons and bases stated below, the Board finds that 
the October 27, 1976, decision did not involve CUE by failing 
to grant entitlement to service connection for osteoarthritis 
of the moving party's left shoulder joint.

Before proceeding to state the analysis on which the moving 
party's motion will be denied, the Board notes that 
"osteoarthritis" is non-inflammatory degenerative joint 
disease occurring chiefly in older persons, characterized by 
degeneration of the articular cartilage, hypertrophy of bone 
at the margins, and changes in the synovial membrane; it is 
accompanied by pain (usually before prolonged activity) and 
stiffness (particularly after prolonged activity); called 
also degenerative arthritis, hypertrophic arthritis, and 
degenerative joint disease, see Dorland's Illustrated Medical 
Dictionary 1199 (28th ed., 1994).

The evidence which was of record at the time of the Board's 
October 1976 decision included: the moving party's service 
medical records; written statements by the moving party; 
records of post-service outpatient VA medical treatment of 
the moving party; the reports of VA X-rays of the moving 
party's left shoulder in March 1948 and in July 1975; the 
report of a VA orthopedic examination in March 1948; the 
report of a VA medical examination in July 1975; six (6) lay 
statements; and a statement by one of the moving party's 
private treating physicians.

The moving party's service medical records showed that, in 
March 1945, in a battle on the island of Iwo Jima, he 
sustained a through-and-through bullet wound of his upper 
left arm.  At a VA orthopedic examination in March 1948, the 
examining physician found that the scar of the entrance wound 
from the bullet was located at the middle of the left deltoid 
muscle two inches above its insertion and that the scar of 
the exit wound was located on the medial surface of the left 
upper arm two inches below the axillary apex and one inch 
from the posterior border.  Although documents in his claims 
file at the time of the Board's October 1976 decision show 
that the moving party provided treating and examining 
physicians with a history of having sustained a gunshot wound 
to his left shoulder in service and although he stated in his 
substantive appeal received in April 1976 that "I was hit in 
the left shoulder by a rifle fired at approximately 50 
yards", the record in October 1976 contained no medical 
evidence that the moving party sustained any injury to or 
damage of his left shoulder joint in the combat event which 
occurred in March 1945.

The Board's October 1976 decision included the following 
finding of fact: "There is no etiological relationship 
between the veteran's gunshot wound of the left deltoid area 
and his osteoarthritis of that shoulder joint."  In order to 
now find that the Board's October 1976 decision involved CUE 
by denying service connection for osteoarthritis of the left 
shoulder joint it would be necessary to find that the finding 
of fact by the Board in October 1976 just quoted was 
undebatably erroneous.

However, in October 1976, on the medical question of whether 
osteoarthritis of the left shoulder joint, first diagnosed by 
a VA radiologist who read VA X-rays of the moving party's 
left shoulder in July 1975, was etiologically related to the 
moving party's service-connected disability of the muscles of 
Muscle Group III, intrinsic muscles of the left shoulder 
girdle, there was both positive and negative evidence.

The negative evidence of record in October 1976 on the 
medical issue in the case included the fact that in service 
the moving party sustained no injury to or impairment of his 
left shoulder joint.  The negative evidence also included the 
report of VA X-rays of the moving party's left shoulder in 
March 1948, which were read by a VA radiologist as showing no 
abnormality, and a report by the VA physician who conducted 
an orthopedic examination of the moving party in March 1948 
stating that the moving party told him that he had no 
complaints referable to his left arm or shoulder and that the 
clinical examination revealed no objective findings of any 
limitation of motion of the moving party's left shoulder or 
of any pain on motion of the moving party's left shoulder.  
The negative evidence of record in October 1976 on the 
medical issue in the case also included the passage of time 
of over thirty years from the moving party's gunshot wound in 
service in March 1945 until the diagnosis of osteoarthritis 
of his left shoulder joint in July 1975.  

Most importantly, the negative evidence of record in October 
1976 on the medical issue in the case included the lack of 
any medical finding or medical opinion by any physician or 
other health care provider linking post-service 
osteoarthritis of the left shoulder joint to residuals of the 
gunshot wound muscle injuries which were sustained by the 
moving party in combat during his active service.   

The positive evidence of record in October 1976 on the issue 
of whether the moving party's osteoarthritis of the left 
shoulder joint was etiologically related to his service-
connected disability of the muscles of Muscle Group III on 
the left side included the following: the moving party's lay 
opinion, as stated in his substantive appeal received in 
April 1976, that the gunshot wound he had in service was 
"more than capable of producing a trauma severe enough to 
induce arthritic changes [of his left shoulder joint] at a 
later date"; and a statement by the VA radiologist who read 
the X-rays of the moving party's left shoulder taken in July 
1975 as showing osteoarthritis of the left shoulder joint 
that "calcification or ossification within the joint space 
between the [left] humeral head and the glenoid - may be 
secondary to trauma.  It is not known if there is any history 
of injury."  

The positive evidence of record in October 1976 also included 
a statement in March 1978 by one of the moving party's 
private treating physicians that there was a "possibility" 
that the increasing problems of his left shoulder in recent 
years were related to the gunshot wound he had sustained in 
service in World War II.  

Finally, the positive evidence of record in October 1976 on 
the issue of whether the moving party's osteoarthritis of the 
left shoulder joint was etiologically related to his service-
connected disability of the muscles of Muscle Group III on 
the left side included lay statements by six of the moving 
party's relatives, business associates, friends, and former 
employees to the effect that in post-service years the moving 
party suffered loss of function of his left upper extremity, 
including his left shoulder, which impaired his ability to 
work as a logger and then as an asphalt paver.  The lay 
statements did not address the issue of the etiological 
relationship, if any, of the moving party's osteoarthritis of 
the left shoulder joint diagnosed in 1975 to the gunshot 
wound he sustained in service in 1945.

The issue before the Board in this matter is not whether, on 
the record which existed in October 1976, and under the laws, 
regulations, and precedents of the decisions of the Court 
(which was not in existence in 1976), the Board would now 
find that the preponderance of the evidence is in favor of 
the claim for service connection for osteoarthritis of the 
left shoulder joint or that there is an approximate balance 
of positive and negative evidence so as to permit allowance 
of the claim under the benefit of the doubt doctrine.  
Rather, with regard to the moving party's motion, 
the only issue before the Board is whether there was CUE in 
the Board's October 1976 denial of service connection for 
osteoarthritis of the left shoulder joint.

Because there was probative evidence of record in October 
1976 which would have supported either an allowance or a 
denial of the moving party's service connection claim, the 
moving party's current claim of CUE amounts to no more than a 
disagreement as to how the facts were weighed and evaluated 
by the three Board members who made the decision in October 
1976 to deny the claim.  That is not a situation which 
involves CUE.  See 38 C.F.R. § 20.1403(d).  

In addition, were it argued that VA should have informed the 
VA radiologist who reported that changes in the moving 
party's left shoulder joint shown on X-rays taken in July 
1975 might be due to trauma that the moving party had 
sustained trauma in 1945 to muscles of Muscle Group III on 
the left but not to the left shoulder joint and requested his 
medical opinion on the issue of whether there was an 
etiological relationship between the left shoulder joint 
changes he saw on the July 1975 X-rays and the 1945 trauma, 
that argument would amount to no more than an allegation that 
VA did not fulfill a duty to assist the moving party in the 
development of facts pertinent to his service connection 
claim and would likewise be, under 38 C.F.R. § 20.1403(d), 
not a situation which involves CUE.

In sum, reasonable minds could have differed on the record in 
this case which existed in October 1976 as to whether the 
Board should have concluded that the moving party's 
osteoarthritis of the left shoulder joint which was not shown 
by medical evidence to have been present during his active 
service or to have been manifested during the one year period 
following his separation from service in November 1945 was 
incurred in service.  The conclusions of law in the Board's 
decision dated October 27, 1976, that osteoarthritis of the 
left shoulder joint was not incurred in or aggravated by 
service and that arthritis of the left shoulder joint was not 
manifested within one year of separation from service were 
not undebatably erroneous.  There was thus no error in the 
Board's adjudication of the moving party's appeal in October 
1976 which, had it not been made, would have manifestly 
changed the outcome when it was made.  The Board's October 
27, 1976, decision did not, therefore, involve CUE.  See 
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).  


ORDER

The moving party's motion to revise the October 27, 1976, 
Board of Veterans' Appeals decision which denied entitlement 
to service connection for osteoarthritis of the left shoulder 
joint on the grounds of clear and unmistakable error is 
denied.


                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



